Title: Thomas Jefferson to Patrick Gibson, 1 August 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Rockfish gap Aug. 1. 18.
          
          I recieved your letter of July 27. just as I was setting out for this place and my company waiting for me. I wrote therefore the hasty thoughts of the 1st moment. but after consideration on the road I wrote back to my grandson to begin the grinding my wheat instantly and sending it down as soon as ground. he can get down before the first curtailment as much as will supply that and will go on to provide immediately against the successive ones: and you may rest assured that you shall be exposed to no inconvenience by the paper you have been so kind as to endorse for me. under this assurance I  hope your mind will be at rest, and I salute you with great friendship and respect.
          
            Th: Jefferson
          
         